Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The claim amendments filed October 27, 2021 have been entered. Claims 1, 26 and 32 have been amended and claims 2-3, 5-6, 8, 10-25, 27-28, 33-34 and 38-44 have been cancelled. Clams 1, 4, 7, 9, 26, 29-32 and 35-37 are currently pending and have been examined. 
Allowable Subject Matter
Claims 1, 4, 7, 9, 26, 29-32 and 35-37 as filed in the response dated October 27, 2021 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant has rewritten claim 40 in independent form (claims 1, 26 and 32) including all of the limitations of the base claim and any intervening claims. Claim 40 was found allowable in the previous action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686